Exhibit 10.14

PORTER BANCORP, INC.

POLICY STATEMENT

INCENTIVE COMPENSATION BONUS PLAN

FOR SENIOR LEADERSHIP

EFFECTIVE 2010

OBJECTIVE

This Plan is designed to attract and retain excellent employees and to align the
interests of our employees with the interests of our stockholders. The plan
shall reward and promote performance based upon predetermined and defined
measurable objectives. It further has been designed to reward above-average
performance and to enhance risk-management procedures of the bank.

NOTE: The goal metrics are attached to document as Exhibit A. Peer metrics will
be used for Banks identified in Exhibit B.

SENIOR LEADERSHIP TEAM AND DESIGNATED MANAGEMENT PERSONNEL (OTHER THAN MANAGED
ASSET COMMITTEE MEMBERS)

The Senior Leadership Team and designated management personnel (as designated by
the Board of Directors in the organizational Board meeting) can earn up to 30%
of their salary based upon the bank’s performance. Each point scored translates
to 1% of salary.

SENIOR LEADERSHIP TEAM AND DESIGNATED MANAGEMENT PERSONNEL/MANAGED ASSET
COMMITTEE MEMBERS

The Senior Leadership Team and designated management personnel that are members
of the Managed Asset Committee (as designated by the Board of Directors in the
organizational Board meeting) can earn up to 20% of their salary based upon the
bank’s performance and up to 20% of their salary based upon the bank’s
satisfaction of asset quality objectives. Each point scored translates to 1% of
salary.

SUPPLEMENTAL SENIOR LEADERSHIP TEAM BONUS - $5,000

The Senior Leadership Team will be eligible for an additional bonus of $5,000 if
EPS increases 10% or more over the prior year.

CPP RESTRICTION ON BONUSES

Under the CPP compensation regulations, no payments or accruals of bonuses,
retention awards or incentive compensation are permitted to be paid to the five
most highly compensated employees of Porter Bancorp, during the period of time
in which the U.S. Treasury holds an equity position in Porter Bancorp. The
Company is permitted, however, to grant employees long-term restricted common
stock in an amount that does not exceed  1/3 the employee’s total annual
compensation. The determination of the five most highly paid employees is done
on an annual basis. As a result of the restrictions on payments or accruals of
bonuses, retention awards or incentive compensation to the five most highly
compensated employees, effective for the year 2010, the Compensation Committee
determined to grant the five most highly compensated employees additional shares
of restricted stock if the pre-established performance measures described above
are satisfied. The fair market value of the shares granted to each of these
employees will be equal to the amount of the incentive cash bonus they would
have received under the cash incentive bonus. The shares granted to these
employees will be subject to the terms set forth in the Treasury regulations.



--------------------------------------------------------------------------------

Exhibit A

Sr. Leadership Team and Designated Management Personnel

 

     % Points    Level 1 Target    % Points    Level 2 Points

EPS

   3    105%xPrior Year    6    110%xPrior Year

ROAA (.50% threshold)

   3    Peer    6    110%xPeer

ROAE (9.0% threshold)

   3    Peer    6    110%xPeer

NIM

   3    Peer    6    110%xPeer

Efficiency

   3    Peer    6    Peer/110%                

Total Possible Incentive

   15       30                   

Sr. Leadership Team and Designated Management Personnel/Managed Asset Committee

 

     % Points    Level 1 Target    % Points    Level 2 Points

EPS

   2    105%xPrior Year    4    110%xPrior Year

ROAA (.50% threshold)

   2    Peer    4    110%xPeer

ROAE (9.0% threshold)

   2    Peer    4    110%xPeer

NIM

   2    Peer    4    110%xPeer

Efficiency

   2    Peer    4    Peer/110%                

Total Possible Incentive

   10       20                         % Points    Level 1 Target    % Points   
Level 2 Points

NPL/Loans

   2.5    3.00%    5    2.00%

NPA/Assets

   2.5    2.50%    5    1.50%

Charge-offs

   2.5    0.35%    5    0.25%

Classified Credit Balances

   2.5    $100 million    5    $80 million                

Total Possible Incentive

   10       20                   

Supplemental Senior Leadership Team Cash Bonus

 

     Target    Bonus

EPS (PBIB)

   110% of Prior Year    $5,000



--------------------------------------------------------------------------------

Exhibit B

PBIB Comparable Peer Group

 

  •  

Bank of Kentucky Financial Corporation

 

  •  

Community Bank Shares of Indiana, Inc.

 

  •  

Community Trust Bancorp, Inc.

 

  •  

Farmers Capital Bank Corporation

 

  •  

First Financial Service Corporation

 

  •  

MainSource Financial Group, Inc.

 

  •  

Republic Bancorp, Inc.

 

  •  

S.Y. Bancorp, Inc.